DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.
 Modified Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over JPH 11/269783, in view of Momose et al (US 2005/0120914), in view of Deardurff (2003/0167966).
Regarding claims 1 and 10
JPH 11/269783 teaches a yellow ink composition comprising 7% by weight Disperse Yellow, 2% by weight of a dispersing agent, 30% by weight propylene glycol (i.e. organic solvent, 1,2-propanediol with an HSP value of 14.2 and BP=188°C as disclosed by applicants in para. 0076 of their specification) and 61% by weight water.  See para. 0039 of the English translation (copy provided by applicants).  
Although, JPH 11/269783 does not teach an example with 35 wt% propylene glycol, JPH 11/269783 does teach the use of 30 wt %. However, Momose teaches similar ink compositions and teaches that the humectant (i.e. organic solvent) can be used in amounts up to 50 wt % (paragraph 0072). Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to add to the teachings of JPH 11/269783 by using the organic solvent/humectant in amounts up to 50 wt %, with a reasonable expectation of success, as suggested by Momose. Further, as the amounts of the reference overlap with the claimed amount, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
In re Kerkhoven, 205 U.S.P.Q. 1069.
It is noted that claim 1 requires an ink jet printing penetrant comprising at least one glycol-based solvent having a HSP value of 13.6 or more and water.  It is the examiner’s position that any composition containing at least one glycol-based solvent having a HSP value of 13.6 or more and water would meet the ink jet printing penetrant as claimed including an ink composition containing a dye since the present claim 1 fails to indicate that the ink jet printing penetrant does not comprise a dye and uses the open language “comprising”.  Therefore, the above yellow ink composition, wherein the content of the glycol-based solvent with respect to a total mass of at least one organic solvent is 100% (since it is the only organic solvent) meets applicant’s ink jet printing penetrant.  
Regarding claim 2

Regarding claim 3
The HSP value of propylene glycol is 14.2 as disclosed by applicants in para. 0076 of their specification.  
Regarding claim 4
The total content of propylene glycol is 30% by weight with respect to the total amount of the yellow ink composition.  
Regarding claim 5
The yellow, magenta, cyan and black inks are printed onto a polyester fabric.  See para. 0040 of the English translation (copy provided by applicants).  
Regarding claim 7
JPH 11/269783 also teaches an ink set comprising the above yellow ink composition, a magenta ink composition, a cyan ink composition and a black ink composition, wherein each composition contains at least one disperse dye.  See para. 0039 of the English translation (copy provided by applicants).  
Regarding claim 8
The black ink composition comprises 3% by weight Disperse Orange 30, 1.5% by weight Disperse Red 167 and 6% by weight Disperse Blue 73 as the dyes.  See para. 0039 of the English translation (copy provided by applicants).  
Regarding claim 9

Response to Arguments
	Applicants argue against the prior art rejections.
	Applicants argue that amended claim 1 now recites the use of at least two glycol based solvents each having an HSP value of 13.6 or more and 16.0 or less. While this may be true it is not persuasive and the rejection has been modified to account for this amendment.
	Applicants argue that the use of two glycol-based solvents the penetration property is improved. This is not persuasive as no evidence or new or unexpected results have been presented. 
	The remaining arguments have been fully considered, but are not persuasive for the same reasons given above and in the modified rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734